 



Exhibit 10.1
Summary of 2006 Incentive Plan
          On January 27, 2006, the Executive Compensation Committee of the Board
of Trustees adopted its annual incentive plan for 2006 and set specific
performance goals and business criteria for the award of 2006 bonus payments to
the Company’s executive officers under the plan. Such bonuses are expected be
paid in the first quarter of 2007. The performance goals and business criteria
for 2006 are based on the following:
     Chief Executive Officer, Chief Operating Officer and Chief Financial
Officer:

  •   Achievement of total funds from operations performance as compared to an
index of comparable REITs; and     •   Achievement of a three year total
shareholder return as compared to an index of comparable REITs.

     Additional individualized criteria for Executive Vice Presidents with
Division-level Responsibility:

  •   Achievement of division funds from operation performance as compared to an
index of comparable REITs; and     •   Achievement of division same store net
operating income as compared to an index of comparable REITs.

     The amounts actually payable to executive officers are determined based on
whether the executive’s performance meets the “threshold” (or the 25th
percentile), “median” (or the 50th percentile), “target” (or the 75th
percentile) or “maximum” (or the 90th percentile) level for each performance
indicator. The “threshold” level is the minimum level of performance that will
give rise to an annual incentive, which pays at a maximum of 1% of the base
salary, “median” level, which pays at the maximum of 125% of the base salary,
“target” performance is the upper quartile expected level, which pays at a
maximum of 200% of the base salary, and “maximum” refers to superior
performance, which pays at a maximum of 250% of the base salary. The performance
payout thresholds were set as a percentage of 2006 base salary as further
described in the Company’s Current Report on Form 8-K/A filed with the
Securities and Exchange Commission on April 4, 2006, which is incorporated by
reference herein.

33